UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6067



AARON LITTLE FRENCH,

                                              Plaintiff - Appellant,

          versus


JOSEPH V. SMITH; KATHLEEN HAWK SAWYER; ROBERT
WILSON; J. WADE; L. GUEVARA-ROSARIO; A.
MOLINA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:04-cv-21915-MBS)


Submitted:   March 31, 2006                 Decided:   April 11, 2006


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Little French, Appellant Pro Se. Christie Newman, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aaron Little French appeals the district court’s order

adopting      the   magistrate   judge’s    recommendation,      granting

Respondents’ motion to dismiss, and denying relief on his Bivens

complaint.*     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See French v. Smith, No. 6:04-cv-21915-MBS (D.S.C.

Dec. 1, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      Bivens v. Six Unknown Named          Agents   of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                 - 2 -